Name: Commission Regulation (EC) No 2233/2000 of 9 October 2000 fixing the intervention thresholds for oranges, satsumas, mandarins and clementines for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R2233Commission Regulation (EC) No 2233/2000 of 9 October 2000 fixing the intervention thresholds for oranges, satsumas, mandarins and clementines for the 2000/01 marketing year Official Journal L 256 , 10/10/2000 P. 0010 - 0010Commission Regulation (EC) No 2233/2000of 9 October 2000fixing the intervention thresholds for oranges, satsumas, mandarins and clementines for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 27(1) and (2) thereof,Whereas:(1) Article 27(1) of Regulation (EC) No 2200/96 provides for an intervention threshold to be fixed if the market in a product listed in Annex II thereto is suffering or at risk of suffering from imbalances giving or liable to give rise to too large a volume of withdrawals.(2) Commission Regulation (EC) No 2080/1999(3) fixes an intervention threshold for oranges, satsumas, mandarins and clementines for the 1999/2000 marketing year. As the conditions laid down in Article 27 continue to be met, intervention thresholds should be again set for oranges, satsumas, mandarins and clementines.(3) This intervention threshold for each of those products should be fixed on the basis of a percentage of the average production intended for consumption in the fresh state over the last five marketing years for which data are available. The period to be taken into account for assessing the overrun of the intervention threshold must also be established for each product in question.(4) Under Article 27 an overrun of the intervention threshold gives rise to a reduction in the Community withdrawal in the marketing year following the overrun. The implications of this overrun for each of the products in question should be determined and a reduction proportional to the size of the overrun should be fixed, up to a certain percentage.(5) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The following intervention thresholds are fixed for the 2000/01 marketing year:>TABLE>Article 2The overrun of the intervention threshold for the products listed in Article 1 shall be assessed on the basis of the withdrawals carried out between 1 August 2000 and 31 July 2001.Article 3If the quantity of one of the products listed in Article 1 withdrawn in the period laid down in Article 2 exceeds the threshold fixed in Article 1, the Community withdrawal compensation fixed in Annex V to Regulation (EC) No 2200/96 for the 2001/02 marketing year shall be reduced in proportion to the size of the overrun compared with the production used to calculate the threshold in question.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 256, 1.10.1999, p. 44.